Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2022 has been entered.
 
Claim Status
Currently, claims 1, 3-11, 13-20, 22-24, 26-27, 30, 32, 34-35, 37, 45-47 are pending in the instant application.  Claims 2, 14, 21, 25, 28-29, 31, 33, 36,38-43 have been canceled and claim 47 has been added.  This action is written in response to applicant’s correspondence submitted 09/01/2022. All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  The following rejections are either newly presented, as necessitated by amendment, or are reiterated from the previous office action.    Any rejections not reiterated in this action have been withdrawn as necessitated by applicant’s amendments to the claims. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This action is Non-Final. 
Claims 1, 3-10, 45-47 are under examination.  Claim 3, 5-8 is under examination with regard to mRNA or posttranslational modification.  Claim 4 and 8 is under examination with regard to phosphorylation.  Claim 3-9 is under examination with the combination of mRNA, protein and posttranslational modifications.	
Withdrawn Rejection
The rejection of 3-9 under 35 USC103 (a) as being unpatentable over Narayan in view of Benitz-King  is withdrawn in view of the amendment to the claims. 
The rejection of claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Narayan in view of Benitz-King and further in view of Ishizuka is withdrawn in view of the amendment tot eh claims. 
The rejection of claims 1, 3-10 under 35 USC 101 is withdrawn in view of the amendment to the claims. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 47 is rejected under 35 U.S.C. 101 because the claimed invention is directed to law of nature and abstract idea without significantly more. The claims recite abstract idea that include mental processes. This judicial exception is not integrated into a practical application because the additional elements recited in the claims do not integrate the abstract idea and not significantly more than the law of nature.  This rejection is newly applied to a new claim. 
The following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? Yes, all of the claims are directed to a process.
Step 2A.  Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exception) and does the claim recite additional elements that integrate the judicial exception into a practical application? 
Yes, the claims are directed to law of nature and recite an abstract idea but the additional elements do not integrate the judicial exception into a practical application. 
With regard to claim 47, the claims recite the abstract idea of a mental process, the step of “profiling” biomarkers,  “comparing” the biomarkers and “diagnosing the brain condition”.  Neither the specification or the claims set forth limiting definition for profiling, comparing and diagnosing and it  is given the broadest reasonable interpretation to include a step that can be accomplished mentally by evaluating data and critical thinking process wherein one mentally profiles a biomarker and compares the profile to a control and concludes in a subject diagnosis, prognosis or treatment in a brain condition or susceptibility to a brain condition.   
Additionally claim 47 recites a naturally occurring thing or natural phenomenon which is a natural principle: an asserted correlation between biomarker profile and diagnosis in a brain condition.  This conclusion is supported by the recited purposes of the claimed method as set forth in the preamble (A method for diagnosing and treating a brain condition) and final step of diagnosing a brain condition.  
These judicial exceptions are not integrated into a practical application because the claim does not recite additional elements that use or apply the judicial exceptions in manner that imposes a meaningful limit on the judicial exception.  The recitation of generic recitation of performing a biopsy of a subject’s olfactory epithelium to obtain olfactory neurons does not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea.  Additionally the step of administering to the subject a pharmaceutical composition indicated as therapeutic for the brain condition is not specific and encompasses any type of composition to treat any condition, the step  does not provide any information as to how the patient is to be treated, what is being treated, what the treatment is and covers any possible treatment that a doctor decides to administer to the patient and is recited at a high level of generality that it does not even require to take the diagnosis or brain condition outcome into account when deciding which treatment to administer, making the limitation inclusion in this claim at best nominal.  Claim 47 tells a relevant audience about the expression and diagnosis of a brain condition and at most adds a suggestion that the doctor take those laws into account when treating their patients and the limitation fails to meaningfully limit the claim because it does not require any particular application of the recited steps and diagnosis and is at best the equivalent of merely adding the words “apply it” to the judicial exception.

Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? No.
With regard to claim 47, additional steps of obtaining a biopsy of a subject’s olfactory epithelium is well-understood, routine, and conventional activities in the art.  The step of obtaining a biopsy of a subject’s olfactory epithelium and profiling biomarkers merely instructs a scientist to use well established, routine and conventional techniques to gather samples for diagnostic analysis.  Additionally, the step of profiling markers is well-established, routine and conventional in the art.  There is no combination of elements in this step that distinguishes it from well-understood, routine and conventional data gathering activity engaged in by scientists prior to applicant’s invention and at the time the application was filed.  Many cited prior art references in this record demonstrate that these techniques were conventional at the time of the invention.  The prior art demonstrates performing a biopsy of a subject’s olfactory epithelium and profiling biomarkers as taught by Narayan (2013). Thus, the prior art and specification demonstrates it was routine, well-known and conventional in the art to determine profile biomarkers of a subject’s single olfactory neuronal cells.  The claim limitations are general data gathering and analysis methods that were well-known, routine and conventional in the art, but not practical method steps that serve to create a method that is significantly different than the judicial exception which the claims recite and the claim as a whole does not amount to significantly more than the exception itself.   The dependent claims do not provide significantly more to the claims outside of the judicial exception as they encompass conventional techniques as described in the instant specification as noted above.  
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exceptions not already present when the elements are considered separately because the steps of the claim merely direct one to gather data necessary to implement the abstract steps step using widely used conventional techniques.  
Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 depends from claim 1,  claim 10 recites wherein the brain disorder is a brain dysfunction however claim 1 requires that the brain disorder is schizophrenia or biopolar disorder.  Claim 10 requires a brain dysfunction, while schizophrenia and biopolar disorders are brain dysfunctions, brain dysfunction is a broader limitation and does not further limit schizophrenia and biopolar disorder.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112-Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 3-10, 45-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection was previously presented and has been rewritten to address the amendment to the claims. 

	The rejected claims are broadly drawn to methods for diagnosing and treating in a brain condition or brain condition comprising schizophrenia or biopolar disorder comprising comparing biomarker profile of a subject’s single olfactory neuronal cells with normal neuronal biomarker and diagnosing and administering in a brain condition wherein biomarkers diagnostic of brain condition are upregulated to downregulated at levels of overall mRNA expression levels, overall protein expression levels, and levels of posttranslational modification of single olfactory neuronal cells as compared to normal single olfactory neuronal cells.  The rejected claims provide no structural limitation regarding what is encompassed by biomarkers diagnostic of brain condition upregulated or down regulated at levels of overall mRNA expression, overall protein expression levels and levels of posttranslational modification. Additionally the rejection claims encompass any therapeutic that is capable of preventing, ameliorating, treating a dysfunction and includes any molecule, chemical entity, composition, drug and includes small molecule compounds, antisense oligonucleotides, siRNA, antibodies, antibody mimics, peptoids, aptamers, enzymes, peptids organic or inorganic molecules, natural or synthetic compounds and the like (see para 24). 
	When the claims are analyzed in light of the specification, the instant invention encompasses methods comprising the analysis of an enormous and wide variety of biomarkers and an enormous and wide variety of pharmaceutical compositions.  The claims are broadly drawn diagnosing and treating response in brain condition, including schizophrenia and bipolar by upregulated or downregulated biomarkers at levels of overall mRNA expression, overall protein expression and levels of posttranslational modification of single olfactory neuronal cells and treating administering pharmaceutical composition.  The specification defines biomarker as a distinctive biological or biologically derived indicator of a process, event or condition (see para 28).  The specification defines a therapeutic that is capable of preventing, ameliorating, treating a dysfunction and includes any molecule, chemical entity, composition, drug and includes small molecule compounds, antisense oligonucleotides, siRNA, antibodies, antibody mimics peptoids, aptamers, enzymes, peptids organic or inorganic molecules, natural or synthetic compounds and the like (see para 24). Thus, the rejected claims encompass analysis of any biological indicator for any brain disorder, which includes any mRNA, protein, and posttranslational modification not taught by the instant specification and not yet known in the art.  The rejected claims encompass analysis of all mRNA and all protein expression levels within a single neuronal cell as the claims recite upregulated and downregulated levels of overall mRNA and overall protein expression levels which encompasses analysis of all mRNA and all protein expression levels within a single cell. Additionally the claim encompasses administering any number of pharmaceutical compositions that are not taught in the instant specification.  The specification does not describe an assay that encompasses analysis of overall expression levels of all mRNA and all protein within a single neuronal cell, such as an assay the encompasses determining the total amount of RNA or protein within a single neuronal cell as encompassed by the claims and recitation of “overall RNA expression levels” and “overall protein expression levels”.   The specification does not teach treating biopolar, schizophrenia with a representative number of pharmaceutical compounds nor does the specification teach treating a representative number of brain disorders.  In analyzing whether the written description requirement is met for genus claims for genus claims, it is first determined whether a representative number of species have been described by their complete structure.  Biomarkers of such a large genus as encompassed by the rejected claims have not been taught by the specification.  The specification of the instant application discloses only downregulation of   NEUROD1, and upregulation of CRMP1, GSK3β, however the specification does not disclose if expression is protein or RNA expression, and further discloses accumulation of p62 protein, phosphorylation of DISC1, Tau, Aβ42,   GAPDH acetylation, and IRS2 phosphorylation. Pharmaceutical compositions of the large genus of agents is not disclosed in the specification, the specification provides no treatments for schizophrenia, bipolar disorder or any other brain disorder as is encompassed by the claims. 
Next, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics (i.e. other than gene name), specific features and functional attributes that would distinguish different members of the claimed genus.  In the instant case, the specification provides only an assay that comprises following single cell capture, qPCR on a 96 well plate was performed, single cell RNA sequence or single cell Western blotting was performed (see para 49). The specification asserts mood disturbance is diagnosed by downregulation of expression of NEUROD1, upregulation of CRMP1, GSK3β or combination in olfactory neuronal cells (see para 12, 58).  The specification further asserts cognitive dysfunction is diagnose by biomarkers comprising DISC1, GAPDH, Tau, Aβ42 and phosphorylated DISC1 at serine position 713 in olfactory neuronal cells and GAPDH is acetylated in olfactory neurons and neuronal cells (see para 13, 59-60).  The specification asserts p62 biomarker protein expression in olfactory neurons and neuronal cells is diagnostic of psychotic dysfunctions (see para 15, 62-64).  IRS2 phosphorylation is diagnostic of psychotic dysfunction (see para 16, 65). The specification teaches molecular changes involving the Wnt pathway were studied in patients with bipolar disorder and specifically teaches biomarkers of GAPDH acetylation, DISC1 phosphorylation, p62 protein expression, and NeuronD1 decreased expression.  The specification does not provide any characteristics that would allow one to identify upregulated or downregulated levels of overall mRNA expression, overall protein expression or posttranslational modification of single olfactory neuronal cells in same assay that are diagnostic of a brain condition. The specification provides a general description of pharmaceutical compositions but provides no specific pharmaceutical compositions as broadly encompassed by the specification for treatment of broad range of brain disorders as well as schizophrenia and biopolar disorder.  While the specification discloses specific biomarkers the claims encompasses analysis of overall mRNA, overall protein expression or posttranslational modification in a single olfactory neuronal cell which are diagnostic of brain condition which has not been described in the instant specification. 

In the instant application, with the exception of a method for diagnosing bipolar and schizophrenia comprising determining downregulation of NEUROD1, and upregulation of CRMP1, GSK3β, accumulation of p62 protein, phosphorylation of DISC1, Tau, Aβ42,   GAPDH acetylation, and IRS2 phosphorylation in a single neuronal olfactory cell as disclosed in the specification, one of skill in the art cannot envision the detailed biomarker structures that are diagnostic of a brain condition (i.e. overall mRNA levels, overall protein levels and levels of posttranslational modification in a single olfactory cell)  and cannot envision the pharmaceutical compositions regardless of the complexity or simplicity of the method of identification.  Adequate written description requires more than a mere statement that any mRNA, protein and posttranslational modification and pharmaceutical compositions treats a brain disorder.  The biomarker and pharmaceutical agents themselves are required.
	In conclusion, the limited information provided regarding the association of downregulation of NEUROD1, and upregulation of CRMP1, GSK3β, accumulation of p62 protein, phosphorylation of DISC1, Tau, Aβ42,   GAPDH acetylation, and IRS2 phosphorylation in a single neuronal olfactory cell with brain condition is not deemed sufficient to reasonably convey to one skilled in the art that Applicant is in possession of methods comprising the profiling any biomarker diagnostic of a brain condition and administering any pharmaceutical agent to treat the disorder wherein biomarkers are upregulated or downregulated at levels of overall mRNA expression, overall protein expression and levels of post transitional modification  of single olfactory cells besides those biomarkers particularly disclosed in the specification at the time the application was filed and wherein pharmaceutical agents encompass a large and varied genus of compounds as disclose din the instant specification.
Thus, having considered the breadth of the claims and the provisions of the specification, it is concluded that the specification does not provide adequate written description for the claims.
Response to Arguments
The response traverses the rejection on pages 12-13 of the remarks mailed 09/01/2022.  The response provides an excerpt of the specification.  The response asserts that one of ordinary skill in the art would identify a biomarker expression profile and applicants teach how to generate a biomarker profile used to diagnose and treat patients.  The response asserts the claims were amended to recite biomarker profile for schizophrenia or biopolar disorder.  This response has been reviewed but not found persuasive.  As addressed in the previous response, the written description rejection is not based on the ability to obtain biomarker profile, the rejection is based on the lack of description in the specification of biomarkers that are diagnostic of a brain condition (claim 47), including bipolar and schizophrenia wherein the biomarkers are upregulated at levels of overall mRNA expression or downregulated at levels of overall mRNA expression or levels of posttranslational modification, including phosphorylation.  Additionally the claims are rejected based on the lack of written description of pharmaceutical compositions based on the disclosure of what is encompassed by a therapeutic agent.  The specification provides no pharmaceutical compositions that treat the broad genus of brain disorders (claim 47), schizophrenia or biopolar.   Additionally dependent claims require expression of mRNA or post translation modification in biomarkers are determinative of treatment response, prognostic of a state or trait, over time is prognostic of state or trait of disease or treatment response is adjusted over time according to biomarker expression.  Here the specification does not disclose any biomarkers that have the claimed activity, specifically expression of mRNA, posttranslational modification that determines treatment response, is prognostic of a state or trait or treatment response is adjusted over time.  As addressed in the rejection above, the specification provides limited information provided regarding the association of downregulation of NEUROD1, and upregulation of CRMP1, GSK3β, accumulation of p62 protein, phosphorylation of DISC1, Tau, Aβ42,   GAPDH acetylation, and IRS2 phosphorylation in a single neuronal olfactory cell with brain condition is not deemed sufficient to reasonably convey to one skilled in the art that Applicant is in possession of methods comprising the profiling any biomarker diagnostic of a brain condition wherein biomarkers are upregulated or downregulated at levels of overall mRNA expression, overall protein expression and levels of post transitional modification  of single olfactory cells or prognostic of brain condition, prognostic of disease or treatment response is adjusted over time, besides those biomarkers particularly disclosed in the specification at the time the application was filed. Additionally the specification does not describe any pharmaceutical compositions.   For these reasons and reasons of record the rejection is maintained.


Claim Rejections - 35 USC § 112- Enablement
Claims 1, 3-10, 45-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for method of susceptibility to bipolar (BPD) and schizophrenia (SZ) in a human subject comprising obtaining a nasal swab biopsy of the subject’s olfactory epithelium to isolate single olfactory neuronal cells, measuring mRNA expression level of GSK3b and CRMP1 in the single olfactory neuronal cells,  detecting an increased expression of GSK3b and CRMP1, and identifying the subject as having an increased susceptibility to BPD and SZ and being enabling for method of treatment response in bipolar (BPD) and schizophrenia (SZ) in a human subject comprising obtaining a nasal swab biopsy of the subject’s olfactory epithelium to isolate single olfactory neuronal cells, measuring mRNA expression level of GSK3b and CRMP1 in the single olfactory neuronal cells, measuring mRNA expression levels of GSK3b and CRMP1 following 6 week treatment,   detecting a decreased expression of GSK3b and CRMP1, and identifying the subject as being responsive to treatment to BPD and SZ, does not reasonably provide enablement for the claims as broadly written.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. This rejection was previously presented and has been rewritten to address the amendment to the claims.

	Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

 “Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

Nature of the invention and breadth of the claims
	The claimed methods are drawn to diagnosing and treating a brain condition or comprising profiling biomarkers of a single olfactory neuronal cells, comparing biomarker profile with normal neuronal biomarker profile, including schizophrenia and biopolar disorders and administering a pharmaceutical composition indicated as therapeutic for the brain condition to treat the subject.  Dependent claim further comprises biomarkers diagnostic of a brain condition are upregulated or downregulated at levels of overall mRNA expression levels, overall protein expression levels, or levels of posttranslational modification of single olfactory neuronal cells as compared to normal single olfactory neuronal cell controls.  Additional dependent claims require phosphorylation and mRNA, identification of biomarker expression at single cells levels over time is diagnostic, determinative of treatment response and wherein the brain condition is brain dysfunctions. 
	The claims generically encompass the analysis of any pharmaceutical composition and any biomarker for the diagnosis and treatment in schizophrenia and bipolar as well as any brain disorder.  The claims further require analysis of overall mRNA, overall protein, and levels of posttranslational modification and require analysis of all mRNA and all protein expression levels in single olfactory neuronal cells.   
	The claims thus require knowledge of reliable and robust association between the presence of any biomarker in a single cell olfactory neuronal cell and diagnosis, prognosis, and defining treatment response in any brain condition. The claims further require knowledge or reliable and robust association between pharmaceutical compositions, as broadly described in the instant specification for treatment of any brain disorder.
	Dependent claims require any brain dysfunction or molecular changes, down regulation of NEUROD1, or DISC1 phosphorylation at DISC1 at serine position 713.
Direction provided by the specification and working example
	The instant specification provides an example wherein samples from human subjects were analyzed by nasal brush biopsy or enriched neuronal tissue collected by laser capture microscopy (see para 187, figure 1A and 1B).  The specification asserts that molecular changes involving the Wnt pathway was studied in patient with bipolar disorder compared to matched control (see para 184).  The specification does not indicate the number of patients studied, biomarkers determined nor the predictably of the association. The specification teaches that DISC1 phosphorylation and GAPDH acetylation serve as trait markers for cognitive function in controls and patients with schizophrenia (see figure 2 and para 189).  The specification teaches Tau protein phosphorylated serve as trait markers for Alzheimer’s diagnosis and can be used detected using the disclosed method (see para 191). The specification teaches p62 protein accumulation serves as a trait marker for psychosis as p62 is increased in olfactory neurons from patients with schizophrenia or bipolar relative to control cells (figure 4 and para 192).  The  specification further asserts that GSK3β and CRMP1 gene expression serve as state markers for lithium response.  The specification teaches that GSK3β expression was higher in BP versus control cell and reduced in BP following 6 weeks of lithium treatment (see figure 5A) and CRMP1 was found to be higher in olfactory neurons from BP versus control cells (see fig 5B).  Relevant to the methods of the pending claims, the data of the specification indicate that  GSK3β and CRMP1 mRNA expression levels are increased in single olfactory neuronal cells in patients with bipolar disorder and schizophrenia.  The data of the specification further indicates that GSK3β and CRMP1 are decreased following treatment with lithium (see para 193, table 1-2 and figures 5C and 5D). 
	Relevant to the breadth of the claims, there is no analysis of any pharmaceutical compositions for treatment.  There is no analysis of any brain condition or function other than schizophrenia and bipolar.  There is no analysis of overall mRNA, overall protein and posttranslational modification in a single olfactory cell.  The specification does teach how to make or use assay that encompasses analysis of overall expression levels of all mRNA or all protein within a single neuronal cell, such as an assay the encompasses determining the total amount of RNA or protein within a single neuronal cell as encompassed by the claims and recitation of “overall RNA expression levels” and “overall protein expression levels” and encompasses analysis of posttranslational modification of biomarkers that are diagnostic, prognostic or determine treatment response to any brain condition.  There is no analysis of identifying the combination of mRNA, protein and phosphorylation in a single olfactory cell for any brain condition for diagnosis and treatment.  The specification teaches only analysis of mRNA expression of GSK3β and CRMP1 in patients with BD and SZ and treatment response of BD and SZ.  There is no data or analysis that any other biomarkers and detection by other means (protein expression, posttranslational modification, etc.) would be associated with diagnosis, prognosis, or defining treatment response in any brain condition.  There is no analysis or guidance on pharmaceutical compositions as broadly claimed and disclosed in the instant specification for treatment of the broad genus of brain disorders (claim 47) as well as schizophrenia and biopolar disorder.  With regard to dependent claims there is no guidance that DISC1 serine position 713 is associated with diagnosis, prognosis, or treatment response, the specification only provides guidance that decreased phosphorylation are predictive of decreased attention function in subjects with schizophrenia but there is no guidance of any other brain conditions or functions. 
State of the art, level of skill in the art, and level of unpredictability
While the state of the art and level of skill in the art with regard to identification of biomarkers in human samples is high, the unpredictability in associating any particular biomarker with a specific phenotype, as is encompassed by the claims, is even higher.  The unpredictability is demonstrated by the related art and the instant specification.
Shalon et al. (US 2001/0051344 A1 Dec 13, 2001) teach that due to variations in genetic make-up of unrelated individuals in a heterogeneous society, differences in the expression of a gene between any two individuals may or may not be significant (see page 10, paragraph 0155).  Shalon et al. further teach that the larger the number of individuals tested, the more significant the remaining differences in gene expression become and samples from at least 5 and preferably 20-50 different test individuals are assayed to obtain statistically meaningful data showing a statistical elevation or reduction in report levels when compared to control levels (see page 10, paragraph 0156).  Shalon et al. teach that the test average pattern is compared with a control average pattern on a microarray to identify test genes which show significantly, typically at least 2 fold and up to 100 fold or more, increase or decrease in gene expression level with respect to control levels for the same gene (see page 10, paragraph 0158).  Post filing art, Kroese et al. (Genetics in Medicine, vol 6 (2004), p. 475-480) teach genetic tests are heterogeneous in nature and the exact characteristics of a particular genetic test to be evaluated must be tightly defined.  Kroese et al. teach that a particular genetic condition may be caused by more than one gene and these variations may be due to deletions and insertions not detected by routine sequence methods.  (see page 476, 2nd column, last paragraph).  Kroese et al. teach that genetic test is shorthand to describe a test to detect a particular genetic variant for a particular disease in a particular population and for a particular purpose and that it should not be assumed that once the characteristics of a genetic test are evaluated for one of these reasons that the evaluation will hold or be useful for other purposes and all measures of the test performance should be presented with their 95% confidence intervals (see page 477, 1st column, 1st and 2nd full paragraph). Kroese et al. teach that the limitations of our genetic knowledge and technical abilities means that for the moment there are likely to be gaps in the information needed to complete a thorough evaluation of many genetic tests (see page 479, 2nd column, last paragraph). 
Kitchen (Nature Neuroscience, Vol 17, 2014, pp 1491-1499) reviews integrated genomic, transcriptomic and proteomic analysis.  Kitchen teaches that studies that have attempted deliberate coanalysis of RNA and protein have consistently observed a limited correlation in abundance.  Kitchen teaches that mRNA abundance alone are insufficient to be considered predictive of protein abundance, reinforcing the requirement for cellular analysis at the proteome level.  Kitchen teaches the cause for poor correlation is probably a combination of biological and technical features (See pg. 1493, 1st column). Based on the data presented in the specification and the prior art teachings, it is unpredictable to correlate any biomarker including the combination of overall mRNA levels, overall protein levels and levels of posttranslational modification of single olfactory neuronal cells to diagnose, prognoses, and define treatment response in any brain condition.   


	Quantity of experimentation required
	A large and prohibitive amount of experimentation would be required to make and use the claimed invention.  Given that the claims generically encompass any mammalian subject and any biomarker, one would have to perform large case: control studies, and validation of any results, to determine which biomarkers in mammalian subject occur and may be reliably and robustly associated with any brain condition.   Even for the particular GSK3β and CRMP1 mRNA expression disclosed in the specification with regard to SZ and BP, given the lack of consistent statistically significant results with regard to any other brain condition or any other biomarker associated with SZ and BPD along with no analysis of the combination of posttranslational, protein and mRNA expression in a single olfactory cell, one would have to perform an analysis to see if even each of these biomarkers are detectable and robustly and reliable associated with BP or SZ much less a representative number of brain conditions to determine biomarkers diagnostic, prognostic and indicative of treatment response in any brain condition by analysis of all mRNA, all protein and posttranslational modification in single olfactory neuronal cells.
Conclusion
	Taking into consideration the factors outlined above, including the nature of the invention and breadth of the claims, the state of the art, the level of skill in the art and its high level of unpredictability, and the particular guidance in the specification including the examples, it is the conclusion that an undue amount of experimentation would be required to make and use the invention as claimed.
Response to Arguments
The response traverses the rejection on pages 15-16 of the remarks mailed 09/01/2022.  The response asserts the claims have been amended to diagnose biopolar and schizophrenia in human subjects and treating the subject based on the process described in claim 1.  The response asserts there is no undue experimentation that would be necessary.  This response has been reviewed but not found persuasive.  While claim 1 has been amended, it is noted that claim 47 recites method of diagnosing and treating a brain condition and therefore the traversal that the claims have been amended to diagnose and treat biopolar and schizophrenia is not found persuasive.  However, even with regard to claim 1, the claims while limited to biopolar and schizophrenia encompass analysis of any biomarker and further encompass treating with any pharmaceutical composition, which is not enabled.  The specification teaches a large genus of pharmaceutical agents and the specification provides no guidance on which agents will treat biopolar or schizophrenia.  Additionally the claims require the robust analysis and association of the biomarkers with bipolar or schizophrenia to determine diagnosis and treatment.  As stated previously, the dependent claims require the association of the biomarkers with prognosis of the subjects state of brain condition and treatment response.  The ordinary artisan would not know which biomarkers are associated with prognosis of subjects state of brain condition, treatment response or even biopolar or schizophrenia condition based on the presence of any level of any biomarker based on the teachings of the specification and the breadth of the claims. The question is not whether an ordinary artisan would know how to analyze expression levels and posttranslational modification but what biomarkers are associated with the brain condition as well as treatment response and prognostic of subjects state of mind.  The specification does not provide guidance to determine which biomarkers are predictive of brain dysfunctions, prognosis or diagnosis of brain condition or treatment response.  With regard to applicants traversal of the cited references and biomarker profile in human subjects, these traversal were previously presented and previously addressed in the final office mailed 06/01/2022
For these reasons and reasons of record this rejection has been maintained. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Narayan et al. (Neuropsychopharmacology, 2013 (38), ACNP, 52nd Annual Conference, T109, p S339-S340) in view of Benitz-King (J. Neuroscience Methods, 2011, vol 201, pp 35-45).
The claims are enabled to the extent of the specification in order to provide compact prosecution Narayan in view of Benitz-King render obvious the positive active steps of the claims. 
Narayan teaches obtaining olfactory tissues by LCM to validate disease associated and treatment related biomarkers (see S340, 1st paragraph).  Narayan teaches single cell olfactory neuronal cells and analysis of RNA for OMP (profiling biomarkers of single olfactory neuronal cells) and compared to undissected samples (controls).  Narayan teaches expression levels of GSK3β and CRMP1 expression are increased in olfactory neurons from bipolar subjects and expression level decreased after treatment with lithium (administering a pharmaceutical composition to the subject).  Narayan therefore teaches analysis of biomarkers and positive expression of OMP in single olfactory neuronal cells by profiling biomarkers and comparing biomarkers to control.  Narayan further teaches purified biopsy samples Narayan further teaches analysis for disease associated and treatment related biomarkers for brain conditions. Narayan does not perform a non-invasive biopsy.
However it was known in the art to obtain neuronal cells from nasal epithelium from schizophrenia and bipolar disease subjects by nasal swabs.  Benitz-King teaches a non-invasive method to obtain neural cells from the nasal epithelium of patients with SZ and BD by exfoliation using brush biopsy (see figure 1 and conclusions)
Therefore it would have been obvious to a person of ordinary skill in the art to modify the sample collection of Narayan and use a non-invasive collection of neuronal cells by exfoliation by nasal swab as taught by Benitz-King.  Because both Narayan and Benitz-King obtain neuronal cells in subjects with bipolar disease, the use of exfoliation of sample by nasal swab is merely a simple substitution of the sample collection of Narayan and the ordinary artisan would have been motivated to use a less invasive collection technique as taught by Benitz-King.   
Claim 3-9 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Narayan in view of Benitz-King as applied to claims 1, 10 and 47   above, and further in view of Borgmann-Winter (Transl Psychiatry, 2015, 5, e527, p1-12).
The method of Narayan in view of Benitz-King teaches a method of determining expression levels of biomarkers of a sample obtained by a non-invasive nasal swab and diagnosing bipolar and schizophrenia. The method of Narayan in view of Benitz-King does not teach determining levels of neurod1.  
However it was known in the art to determine NeuroD1 and OMP in olfactory cells to determine stages of neuronal differentiation in human olfactory cells.  Borgmann-Winter teaches analysis of expression of molecular markers NeuroD1 and OMP to determine neuronal differentiation of olfactory cells (see pg. 2)  Borgman-Winter teaches NneuroD1 are markers used to characterize OM derived cells. 
Therefore it would have been obvious to one of ordinary skill in the art to use the method of Narayan in view of Benitz-King to include analysis of other known biomarkers to characterize and differentiate the olfactory cells in the isolation method of Narayan in view of Benitz-King and include analysis of NeuroD1 as taught by Borgmann-Winter to allow for differentiation of isolated single cells.  Because Narayan, Benitz-King and Borgmann-Winter teach analysis of olfactory cells, it would have been obvious to include additional known biomarkers in the method of Narayan in view of Benitz-King for predictable result of additional analysis of differentiation of olfactory cells by known biomarkers including NeuroD1, as taught by Borgmann-Winter in a method with a non-invasive nasal collections sample.
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Narayan in view of Benitz-King and further in view of Borgman-Winter as applied to claims 3-9   above, and further in view of Ishizuka (Schizophrenia, March 2015, Vol 14, Issue Supplement 1, p 1).
The method of Narayan in view of Benitz-King and further in view of Borgmann-Winter teaches a method of determining expression levels of biomarkers of a sample obtained by a non-invasive nasal swab and diagnosing bipolar and schizophrenia. The method of Narayan in view of Benitz-King and further in view of Borgmann-Winter does not teach determining levels of phosphorylation of DISC1 at serine position 713.  
However it was known in the art that DISC1 phosphorylation of serine position 713 is decreased in neurons obtained from patients with SZ.  Ishizuka teaches obtaining olfactory cells and determining phosphorylation levels of DISC1 at Serine713 and determines decreased phosphorylation is associated with patients with SZ and associated with smaller middle frontal gyrus volume and impaired cognitive function in SZ.
Therefore it would have been obvious to one of ordinary skill in the art to use the method of Narayan in view of Benitz-King and further in view of Borgmann-Winter to include analysis of other known biomarkers in Sz, including DISC1 and measure levels of phosphorylation as taught by Ishizuka.  Because Narayan, Benitz-King and Ishizuka teach analysis of SZ and biomarkers associated with SZ, it would have been obvious to include additional known biomarkers in the method of Narayan in view of Benitz-King and further in view of Borgmann-Winter for predictable result of additional analysis of biomarkers known to be associated with SZ, as taught by Ishizuka in a method with a non-invasive nasal collections sample.


Response to Arguments
The response traverses the rejection on page 17 of the remarks mailed 09/01/2022.  The response asserts that Narayan is directed to invasive methods in order to obtain neuronal cells and Benitz-King does not cure the deficiencies of Narayan with regard to invasiveness.  The response asserts that even if one of ordinary skill in the art would substitute Narayan with Benitz-King method one would fail to obviate the instantly claimed invention because the combination of references does not teach or disclose conducting single cell profiles as taught by Applicant.  This response has been reviewed but not found persuasive.  Narayan teaches single cell olfactory neuronal cells and analysis of RNA for OMP analysis of single cell and purified population of biopsied cells by use of LCM.  Therefore Narayan discloses the method of analyzing biopsied cells by molecular analysis of single cells and purified population of biopsied cells.  It would have been obvious to one of ordinary skill in the art to substitute the method of obtaining a biopsy with a non-invasive method of nasal swab as taught by Benitz-King. Benitz-King teaches a non-invasive method to obtain neural cells from the nasal epithelium of patients with SZ and BD by exfoliation using brush biopsy (see figure 1 and conclusions).  The response asserts that none of the cited references teach single cell profiling as taught by Applicant.  It is noted that the claims are not limited to single cell profiling, the claims encompass analysis of either single cells or purified biopsy cells.  Even arguendo the claims were limited to single cells, the specification discloses that following nasal swab the cells can be analyzed by single cells using LCM (see para 36) as such the method of Narayan in view of Benitz-King anticipates not only the claimed invention but what is taught by Applicant.  For these reasons and reasons of record this rejection is maintained. 

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAE L BAUSCH/Primary Examiner, Art Unit 1634